Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 5, 1970 on resentence, upon a 1954 conviction of three counts of murder in the second degree on his plea of guilty, resentencing him to 20 years to life on each count, consecutively and nunc pro tunc as of April 27, 1954. Defendant’s notice of appeal is hereby amended to show the date of the resentenee as January 5, 1970 -instead of April 27, 1954 (the date of the original sentence). Judgment modified, in the exercise of discretion, by directing that the three sentences are concurrent instead of consecutive. As so modified, judgment -affirmed. In view of appellant’s age of 63, and the 18 years already served, without possibility of parole until 1993, we are of the opinion that the sentences are excessive. The sentences should run concurrently, and not consecutively, so that Parole Board may take up the issue of parole. Munder, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.